COTTERAL, Circuit Judge.
It is asserted in the petition for a rehearing that our opinion erroneously states Lilly Tubby and Feliah Jim Willis pleaded to the bill in the trial court. The record shows the only pleadings of these parties were their responses filed in the county court of Carter county. The correction is made. However, the interests of these parties were not involved, and our decision is in no wise affected by the fact.
We are not persuaded that there was error in our determination of this ease.
The petition for rehearing is therefore denied.